internal_revenue_service number release date index number ------------------------ ------------------------------- --------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number --------------------- refer reply to cc psi b03 plr-126072-15 date date legend ------------------------------ x ------------------------------------------- state -------------- date1 ---------------------- date2 --------------------- date3 ------------- date4 ----------------- date5 ------------------ date6 ------------------ date7 ------------------ dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1361 of the internal_revenue_code code plr-126072-15 the information submitted states that x was incorporated under the laws of state on date1 x elected to be an s_corporation effective date2 pursuant to the laws of state all shareholders have equal rights to distributions and liquidation proceeds unless modified by the articles of incorporation x has represented that neither x’s articles of incorporation and bylaws nor any other binding agreements modify these rights according to the submission x has filed various state_income_tax returns including state and paid the required shareholder level composite state_income_tax or the state_income_tax withholdings due on those returns since date3 on a state-by- state basis these state_income_tax payments are made by x on behalf of each of x’s shareholders who are not residents of the state to which composite state_income_tax or state_income_tax withholdings are paid x’s shareholders for whom these income taxes are paid the applicable shareholders varies each year depending on the state involved the state of residency of each shareholder and the level of taxable_income attributed to each shareholder x declares and pays cash distributions to its shareholders on an annual basis and these distributions fall into two separate categories one category is referred as personal distributions and the other category is referred to as tax distributions both categories of distributions are declared and paid on a ratable per share basis when x calculates the total_tax distribution payable annually to its shareholders x reduces the applicable shareholders’ tax distribution checks by the amount of state composite and withholding taxes paid_by x and credited to the applicable shareholders this is performed specific to each shareholder based on the shareholder’s specific composite tax allocations on date4 x discovered that for tax years ending date5 through date6 x inadvertently reduced all of its shareholders’ tax distributions ratably by the total amount of state composite and withholding taxes paid on behalf of the applicable shareholders x’s federal_income_tax returns and related schedules k-1 reported the state composite and withholding taxes as distributed ratably to each shareholder rather than distributed specifically to the applicable shareholders who benefit from the state composite and withholding taxes paid_by x as a result the applicable shareholders received disproportionate distributions to the extent state composite and withholding taxes were credited thereby reducing total cash distributions to the other shareholders on date7 x made equalizing cash distributions to correct the discrepancies between and among the shareholders resulting from the erroneous tax distributions after these corrective cash distributions each shareholder has now received in aggregate distributions proportionate to the shareholders’ ownership percentages in x for all years x represents that it has also implemented policies and procedures to ensure that future state composite and withholding taxes paid_by x for the benefit of the applicable shareholders will be equalized annually with reciprocal cash distributions to the other shareholders plr-126072-15 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and which does not have among other things more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting_stock among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances based solely on the facts submitted and the representations made we conclude that because x’s stock has identical distribution and liquidation rights under its governing provisions x’s disproportionate distributions to some of the shareholders and x’s corrective distributions to certain shareholders do not cause x to have more than one class of stock for purposes of sec_1361 however such disproportionate and corrective distributions must be given appropriate tax effect under these circumstances we conclude that x’s s_corporation_election did not terminate because of the disproportionate and corrective distributions to the shareholders except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case described above under any other provision of the code and the regulations thereunder specifically we express or imply no opinion regarding whether x otherwise qualifies as a small_business_corporation under sec_1361 plr-126072-15 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
